               Case 9:20-mj-00004-KFG Document 5 Filed 06/02/20 Page 1 of 7 PageID #: 32
        Case 9:20-mj-00004-KFG Document 2 *SEALED* Filed 02/14/20 Page 2 of 2 PagelD #: 19
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                    Return

Case No.:                                Date and time warrant executed:           Copy of warrant an -mventer y left with:
   9:20MJ4                                 ah-zlzo          idlo' A                    T-nn
Inventory made in the presence of:
                                                 aA
Inventory of the property taken and name of any person(s) seized:


              ~T               c          2.J
                                                                       C CorJ ,'       A -          l ko              /iu (

                              -    iiHO , -r
                                                                                                   ~T'*V* o lo» ((?
    tr\ or ic                     o       A        r) cc    ( C                      c       .




               1 i ro v-'zh \ \ H




                                                                                                 ' stric 1
                                                                                                                              v-\o

                                                                                                  JLfN 9 2 2020
                                                                                        BY
                                                                                       deputy




                                                                 Certification



          I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge. s
                Case 9:20-mj-00004-KFG Document 5 Filed 06/02/20 Page 2 of 7 PageID #: 33
         Case 9:20-mj-00004-KFG Document 2 *SEALED* Filed 02/14/20 Page 1 of 2 PagelD #: 18
 AO 93 (Rev. 11/13) Search a d Seizure Warrant



                                            United States District Court
                                                                           for the
                                                               Eastern District of Texas

                   In the Matter of the Search of )
              (Briefly describe the property to be searched )
               or identify the per on by name and address) j Case No. 9:20MJ4
       IN THE MATTER OF THE SEARCH OF THE CELLUL R TELEPHO E )
        ASSIGNED CALL NUMBER (346) 320-9140, WITH INTERNATIONAL \
        MOBILE SUBSCRIBER IDENTITY / ELECTRONIC SERIAL NUMBER J
                         310260957213261 )

                                                 SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer

      An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of New Jersey
(identif the perso or describe the property to be sea ched a d give its locatio ):

     See Attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be eized):
     See Attachment B




          YOU ARE COMMANDED to execute this warrant on or before                                          (mt to exceed 14 days)
          in the daytime 6:00 a.m. to 10:00 p.m, 0at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the co y and receipt at the place where the
property was taken.

     The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to
                                                                                               (United States Magistrate Judge)

     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     Sffor days (not to exceed 30) until, the facts justifying, the later specific date of


Date and time issued:
                                                   6?                                                  Judge s ignature

City and state:             Beaumont, Texas                                                U.S. Magistrate Judge Keith F. Giblin
                                                                                                     Printed name and title
   Case 9:20-mj-00004-KFG Document 5 Filed 06/02/20 Page 3 of 7 PageID #: 34
Case 9:20-mj-00004-KFG Document 2-1 *SEALED* Filed 02/14/20 Page 1 of 1 PagelD #:
                                                   20



                                         ATTACHMENT A


                                       Property to Be Searched


      1. The cellular telephone assigned call number (346) 320-9140, with International Mobile

         Subscriber Identity / Electronic Serial Number 310260957213261, with an unlisted

         subscriber (the SUBJECT ACCOUNT ), whose wireless service provider is T-Mobile

         USA Inc/Metro PCS, a wireless telephone service provider headquartered at 4 Sylvan

         Way, Parsippany, New Jersey 07054,


     2. Records and information associated with the SUBJECT ACCOUNT that is within the

         possession, custody, or control of T-Mobile USA Inc/Metro PCS, including information

         about the location of the cellular telephone if it is subsequently assigned a different call

         number, and location of and communications with the SUBJECT ACCOUNT if the

         telephone number of the SUBJECT ACCOUNT is subsequently assigned to a different

         device.
   Case 9:20-mj-00004-KFG Document 5 Filed 06/02/20 Page 4 of 7 PageID #: 35
Case 9:20-mj-00004-KFG Document 2-2 *SEALED* Filed 02/14/20 Page 1 of 4 PagelD #¦
                                                   21


                                          ATTACHMENT B


                                    Particular Things to be Seized


       I. Info mation to be Di closed by the Provider

          All information about the location of the SUBJECT ACCOUNT described in

  Attach ent A for a period of sixty days, during all times of day and night. Information about

  the location of the SUBJECT ACCOUNT includes all available E-911 Phase II data, GPS

  data, latitude-longitude data, and other precise location information, as well as all data about

  which cell towers (i.e., antenna towers covering specific geographic areas) and “sectors” (i.e.,

  faces of the towers) received a adio signal from the cellular telephone described in Attachment

  A.


          To the extent that the information described in the previous paragraph (hereinafter,

  “Location Information”) is within the possession, custody, or control of T-Mob le USA

  Inc/Metro PCS, including any information that has been deleted but is still available to T-

  Mobile USA Inc/Metro PCS or that has been preserved pursuant to a request made under 18

  U.S.C. § 2703(f), T-Mobile USA Inc/Metro PCS is required to disclose to the government the

  following information pertaining to the SUBJECT ACCOUNT listed in Attachment A:

             a. The following information about the customers or subscribers associated with the

                 SUBJECT ACCOUNT for the time period authorized by the warrant:

                     i. Names (including subscriber names, user names, and screen names);

                     ii. Addresses (including mailing addresses, residential addresses, business
                         addresses, and e-mail addresses);

                    iii. Local and long distance telephone connection records;
   Case 9:20-mj-00004-KFG Document 5 Filed 06/02/20 Page 5 of 7 PageID #: 36
Case 9:20-mj-00004-KFG Document 2-2 *SEALED* Filed 02/14/20 Page 2 of 4 PagelD #:
                                                22


                 iv. Records of session times and durations, and the temporarily assigned
                      network addresses (such as Internet Protocol ( IP ) addresses) associated
                      with those sessions;

                  v. Length of service (including start date) and types of service utilized;

                 vi. Telephone or instrument numbers (including MAC addresses, Electronic
                      Serial Numbers ( ESN ), Mobile Electronic Identity Numbers ( MEIN”),
                      Mobile Equipment Identifier (“MEID”); Mobile Identification Number
                      (“MIN”), Subscriber Identity Modules (“SIM”), Mobile Subscriber
                      Integrated Services Digital Network Number (“MSISDN”); International
                      Mobile Subscriber Identity Identifiers (“IMSI”), or International Mobile
                      Equipment Identities (“IMEI );

                vii. Other subscriber numbers or identities (including the registration Internet
                      Protocol ( IP”) address); and

                viii. Means and source of payment for such service (including any credit card
                       or bank account number) and billing records and


                 ix. All records and other information (not including the contents of
                      communications) relating to wire and electronic communications sent or
                      received by the SUBJECT ACCOUNT, including:

                      (A) the date and time of the communication, the method of the
                      communication, and the source and destination of the communication
                      (such as the source and destination telephone numbers (call detail
                      records), email addresses, and IP addresses); and

                      (B) information regarding the cell tower and antenna face (also known as
                       sectors” through which the communications were sent and received) as
                      well as per-call measurement data.

           b. Information associated with each communication to and from the SUBJECT

              ACCOUNT, pursuant to 18 U.S.C. §§ 3122 and 3123, allowing the installation

              and use of pen registers and trap and trace devices, for a period of 60 days from

              the date of this warrant, including:

                  i. Any unique identifiers associated with the cellular device, including ESN,

                     MEIN, MSISDN, IMSI, SIM, or MIN;

                                                2
   Case 9:20-mj-00004-KFG Document 5 Filed 06/02/20 Page 6 of 7 PageID #: 37
Case 9:20-mj-00004-KFG Document 2-2 *SEALED* Filed 02/14/20 Page 3 of 4 PagelD #¦
                                               23


                 ii. Source and destination telephone numbers;

                iii. Date, time, and duration of communication; and

           c. All information about the location of the SUBJECT ACCOUNT described in

              Attachment A for a period of 60 days, during all times of day and night,

              including:

                  i. Information about the location of the SUBJECT ACCOUNT includes

                     all available E-911 Phase II data, GPS data, latitude-longitude data, and

                     other precise location information, as well as all data about which cell

                     towers (i.e., antenna towers covering specific geographic areas) and

                     “sectors (i.e., faces of the towers) received a radio signal from the

                     cellular telephone described in Attachment A.

                 ii. To the extent that the information described in the previous paragraph

                     (hereinafter, Location Information”) is within the possession, custody, or

                     control of T-Mobile, T-Mobile is required to disclose the Location

                     Information to the government. In addition, T-Mobile must furnish the

                     government all information, facilities, and technical assistance necessary

                     to accomplish the collection of the Location Information unobtrusively

                     and with a minimum of interference with T-Mobile s services, including

                     by initiating a signal to determine the location of the SUBJECT

                     ACCOUNT on T-Mobile’s network or with such other reference points as

                     may be reasonably available, and at such intervals and times directed by

                     the government. The government shall compensate T-Mobile for

                     reasonable expenses incurred in furnishing such facilities or assistance.

                                               3
   Case 9:20-mj-00004-KFG Document 5 Filed 06/02/20 Page 7 of 7 PageID #: 38
Case 9:20-mj-00004-KFG Document 2-2 *SEALED* Filed 02/14/20 Page 4 of 4 PagelD #:
                                                   24




          This warrant does not authorize the seizure of any tangible property. In approving this

   warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

   U.S.C. § 3103a(b)(2).

      II. Information to Be Seized by the Government

          All information described above in Section I that constitutes evidence of violations of 21

   U.S.C. §§ 841 and 846, conspiracy to distribute and possess with intent to distribute controlled

   substances, distribution of controlled substances, and possession of controlled substances with

   the intent to distribute committed by J. CANSECO and others.

          Law enforcement personnel (who may include, in addition to law enforcement officers

  and agents, attorneys for the government, attorney support staff, agency personnel assisting the

  government in this investigation, and outside technical experts under government control) are

  authorized to review the records produced by the Provider in order to locate the things

  particularly described in this Warrant.




                                                   4
